Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
Filed 09/30/19   Case 19-21640   Doc 121
